Exhibit 10.1

 

SECOND AMENDMENT TO THE
PINNACLE WEST CAPITAL CORPORATION
SUPPLEMENTAL EXCESS BENEFIT RETIREMENT PLAN OF 2005

 

Effective as of January 1, 2005, Pinnacle West Capital Corporation (the
“Company”) adopted the Pinnacle West Capital Corporation Supplemental Excess
Benefit Retirement Plan of 2005 (the “Plan”).  The Plan has been amended on one
occasion.  By this instrument, the Company amends the Plan as described below. 
Defined terms used in this Second Amendment shall have the meaning specified in
the Plan.

 

1.             This Second Amendment shall be effective as of February 21, 2014.

 

2.             This Second Amendment amends the provisions of the Plan noted
below.  This Second Amendment also supersedes the other provisions of the Plan
to the extent those provisions are inconsistent with the provisions and intent
of this Second Amendment.

 

3.             Section 5(b) of the Plan is hereby amended and restated in its
entirety to read as follows:

 

(b)           Spouse’s Benefit with Respect to Officer Traditional Benefits
Described in Sections 4(a)(1) and 4(a)(2)(i).

 

If a participant entitled to benefits under Section 4(a)(1) or Section
4(a)(2)(i) dies while still employed by the Company or an Affiliate, the
participant’s spouse shall be entitled to a one hundred percent (100%) survivor
annuity.  The one hundred percent (100%) survivor annuity shall provide a
benefit to the participant’s surviving spouse, for the spouse’s life, equal to
one hundred percent (100%) of the monthly benefit for life that the participant
would have received under Section 4(a)(1) or Section 4(a)(2)(i) had he or she
(i) terminated employment on the day before he or she died, (ii) survived to the
day on which he or she would first be eligible to commence benefits under
Section 5(a), (iii) elected to retire and commence benefits under the Plan and
the Retirement Plan in the form of a joint and 100% survivor annuity, and
(iv) then died.  Benefits payable to the surviving spouse shall commence on the
first day of the month following the participant’s date of death.

 

Benefits payable to any other participant who is entitled to benefits under
Section 4(a)(1) or Section 4(a)(2)(i) who has terminated employment with the
Company and all Affiliates (a “terminated participant”) and dies prior to

 

--------------------------------------------------------------------------------


 

commencing benefits also shall be paid in the form of a one hundred percent
(100%) survivor annuity.  The one hundred percent (100%) survivor annuity
payable to the surviving spouse of a terminated participant shall provide a
benefit to the terminated participant’s surviving spouse, for the spouse’s life,
equal to one hundred percent (100%) of the monthly benefit for life that the
participant would have received under Section 4(a)(1) or Section 4(a)(2)(i) had
he or she (i) survived to the day on which he or she would first be eligible to
commence benefits under Section 5(a) and (ii) elected to retire and commence
benefits under the Plan and the Retirement Plan in the form of a joint and one
hundred percent (100%) survivor annuity commencing on the day determined in
accordance with the next sentence.  The one hundred  percent (100%) survivor
annuity benefits payable to the surviving spouse of a terminated participant
shall commence as follows:  (i) upon death if at the time of such death the
participant has either attained age sixty-five (65) or has both attained age
fifty-five (55) and completed ten (10) Years of Service; or (ii) age sixty-five
(65) if at the time of such death the participant has neither attained age
sixty-five (65) nor both attained age fifty-five (55) and completed ten (10)
Years of Service.

 

4.             Except as otherwise amended by this Second Amendment, the Plan
shall continue in full force and effect.

 

IN WITNESS WHEREOF, Pinnacle West Capital Corporation has caused this Second
Amendment to be executed as of this 19th day of February, 2014.

 

 

Pinnacle West Capital Corporation

 

 

 

 

 

By:

/s/ Donald E. Brandt

 

Its:

Chairman of the Board, President and Chief Executive Officer

 

2

--------------------------------------------------------------------------------